Atkinson, Justice.
A defendant, upon conviction of an offense in the Fed- . eral Court, was sentenced to serve a year and a day in the Federal penitentiary. After sentence, and while confined in the jail of Fulton County awaiting removal to the Federal penitentiary, the defendant was tried in the State court for felony, and a jury convicting him recommended that he be punished as for a misdemeanor. The judge imposed the following sentence: “Whereupon it is considered by the court that the defendant, Carl Weeks, be put to work and labor on the public works of the County of Fulton, or otherwise, as the commissioners of said county may direct, for the space of 12 months, to be computed as provided in the act approved August 27, 1931, to follow sentence in U. S. court.” On the same day the defendant pleaded guilty to a similar offense in the State court, and received a similar sentence, it being stated that the sentence should run concurrently with the sentence first imposed by the State court.
1. The term of service imposed by the first sentence in the State court commenced to operate from the time of the discharge of the defendant from the Federal penitentiary. Fortson v. Elbert County, 117 Ga. 149 (43 S. E. 492); Hightower v. Hollis, 121 Ga. 159 (48 S. E. 969); Sullivan v. Clark, 156 Ga. 706 (2) (119 S. E. 913). See also Ford v. Ellis, 182 Ga. 344. And such term of service did not in virtue of the act of 1931, properly construed, begin to run from the date of the sentence. The pertinent provisions of the act of 1931 (Ga. L. 1931, p. 165; Code of 1933, § 27-2505) are: “It shall be the duty of the several judges, in the imposition of sentence for violation of the penal laws, to specify that the term of service under such sentence shall be computed as from the date of sentence, provided the defendant is confined in jail or otherwise incarcerated.”
2. The judge erred in discharging the petitioner for habeas corpus from custody. Judgment reversed.

All the Justices concur.